EXHIBIT 10.56

 

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

* * *

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

This Agreement sets forth the terms and conditions of your restricted share unit
award made pursuant to The PNC Financial Services Group, Inc. 2016 Incentive
Award Plan and any sub-plans thereto (this “Agreement”).

Appendix A to this Agreement sets forth additional terms and conditions of the
Award, including restrictive covenant provisions. Appendix B to this Agreement
sets forth certain definitions applicable to this Agreement generally. Appendix
C to this Agreement sets forth the performance-based vesting conditions
applicable to the Award and certain related definitions. Capitalized terms not
otherwise defined in the body of this Agreement have the meaning ascribed to
such terms in the Plan or Appendices A, B or C.

The Corporation and the Grantee named below (referenced in this Agreement as
“you” or “your”) agree as follows:

Subject to your timely acceptance of this Agreement (as described in Section A
below), the Corporation grants to you the Award set forth below, subject to the
terms and conditions of the Plan and this Agreement.

 

A.       GRANT AND ACCEPTANCE OF PRSUs    GRANTEE:      [Name]    GRANT DATE:
     February 16, 2017    AWARD:      [# Shares] Performance restricted share
units (“PRSUs”), each representing a right to receive one Share, and related
Dividend Equivalents award, payable in cash.    AWARD ACCEPTANCE;
AWARD EFFECTIVE DATE:      You must accept this Award by delivering an executed
unaltered copy of this Agreement to the Corporation within 30 days of your
receipt of this Agreement. Upon such execution and delivery of this Agreement by
both you and the Corporation, this Agreement is effective as of the Grant Date
(the “Award Effective Date”). If you do not properly accept this Award, the
Corporation may, in its sole discretion, cancel the Award at any time
thereafter.



--------------------------------------------------------------------------------

B.    VESTING REQUIREMENTS B.1    An Award becomes vested only upon satisfaction
of both the service-based vesting requirements and the performance-based vesting
requirements set forth below.   

SERVICE-BASED

VESTING

REQUIREMENTS

    

The Award is divided into four approximately equal portions that will satisfy
the service-based vesting requirements ratably over four years (each portion, a
“Tranche”) on four “Scheduled Vesting Dates”, as follows:

 

•        the service-based vesting requirement for the first Tranche will be
satisfied on the 1st anniversary of the Grant Date,

 

•        the service-based vesting requirement for the second Tranche will be
satisfied on the 2nd anniversary of the Grant Date,

 

•        the service-based vesting requirement for the third Tranche will be
satisfied on the 3rd anniversary of the Grant Date, and

 

•        the service-based vesting requirement for the fourth Tranche will be
satisfied on the 4th anniversary of the Grant Date;

 

in each case, provided you remain continuously employed by PNC through and
including the date immediately prior to the applicable Scheduled Vesting Date
(or such earlier date as prescribed by Section B.2 below).

  

PERFORMANCE-

BASED VESTING

REQUIREMENTS

     Provided the service-based vesting requirements have been met, each Tranche
will vest on the applicable Scheduled Vesting Date upon the achievement of the
performance goals applicable to that Tranche, as set forth in Appendix C to this
Agreement. B.2    EFFECT OF TERMINATION OF EMPLOYMENT PRIOR TO SCHEDULED VESTING
DATE(S) ON VESTING REQUIREMENTS    RETIREMENT      Notwithstanding anything to
the contrary in this Agreement, if your employment with PNC is terminated due to
your Retirement, and not for Cause, then the service-based vesting requirements
of the Award will be satisfied as of your Termination Date, but the Award will
not vest until the Scheduled Vesting Date(s), subject to satisfaction of the
performance-based vesting requirements and your continued compliance with the
terms and conditions of this Agreement.

 

-2-



--------------------------------------------------------------------------------

   DISABILITY      Notwithstanding anything to the contrary in this Agreement,
if your employment with PNC is terminated by PNC due to your Disability, and not
for Cause, then the service-based vesting requirements of the Award will be
satisfied as of your Termination Date, but the Award will not vest until the
Scheduled Vesting Date(s), subject to satisfaction of the performance-based
vesting requirements and your continued compliance with the terms and conditions
of this Agreement.    DEATH      Notwithstanding anything to the contrary in
this Agreement, if your employment with PNC ceases by reason of your death, or
if you die after a termination of employment with PNC due to Disability or
Retirement or by reason of an Anticipatory Termination, but prior to a Change of
Control or any Scheduled Vesting Date(s), then the service-based requirements of
the Award will be satisfied as of your date of death, and the performance-based
vesting requirements will be satisfied as further described in Appendix C.   
ANTICIPATORY TERMINATION      Notwithstanding anything to the contrary in this
Agreement, if your termination of employment with PNC is an Anticipatory
Termination, then the service-based vesting requirements of the Award will be
satisfied as of the Termination Date, but the Award will not vest until the
Scheduled Vesting Date(s), subject to satisfaction of the performance-based
vesting requirements and your continued compliance with the terms of this
Agreement.    TERMINATION FOLLOWING A CHANGE OF CONTROL     

Notwithstanding anything to the contrary in this Agreement, if you have been
continuously employed by PNC, including any successor entity, through the date
of a Change of Control, and your employment with PNC is terminated following
such Change of Control but prior to a Scheduled Vesting Date(s), either (a) by
PNC other than for Misconduct or (b) by you for Good Reason (a “Qualifying
Termination”), then the service-based requirements of the Award will be
satisfied as of your Termination Date, and the performance-based vesting
requirements will be satisfied with respect to any outstanding Tranches as
described in Appendix C.

 

For the avoidance of doubt, upon the occurrence of a Change of Control, the
Award will not become vested until the service-based vesting requirements are
satisfied, either as set forth in Section B.1. or as a result of your
Retirement, your termination of employment by reason of death, Disability or an
Anticipatory Termination or the occurrence of a Qualifying Termination.

 

-3-



--------------------------------------------------------------------------------

C.    FORFEITURE C.1    FORFEITURE UPON FAILURE TO MEET SERVICE-BASED VESTING
REQUIREMENTS      Except as otherwise provided in Section B.2 above, if you
cease to be an employee of PNC prior to an applicable Scheduled Vesting Date,
you will not have satisfied the service-based vesting requirements and the
outstanding unvested portion of the Award will be forfeited and cancelled
without payment of any consideration by PNC as of your Termination Date. Upon
such forfeiture or cancellation, neither you nor your successors, heirs, assigns
or legal representatives will have any further rights or interest in the Award
under this Agreement. C.2    FORFEITURE IN CONNECTION WITH DETRIMENTAL CONDUCT
    

At any time prior to the date that the Award has become vested, to the extent
that PNC (acting through a PNC Designated Person) determines in its sole
discretion (a) that you have engaged in Detrimental Conduct and (b) to forfeit
and cancel (without payment of any consideration by PNC) all or a specified
portion of the outstanding unvested Award as a result of such determination,
then such portion will be forfeited and cancelled effective as of the date of
such determination.

 

Upon such determination, neither you nor your successors, heirs, assigns or
legal representatives will have any further rights or interest in the Award
under this Agreement.

C.3    FORFEITURE UPON FAILURE TO SATISFY PERFORMANCE CONDITIONS      If the
Annual Tier 1 Risk-Based Performance Factor (as defined in Appendix C) is not
met, as determined by the Committee, with respect to a Tranche or the Annual
Risk Review Performance Factor (as defined in Appendix C) is determined by the
Committee to be 0.00%, that Tranche will be forfeited and cancelled without
payment of any consideration by PNC as of the date of such determination. Upon
such forfeiture or cancellation, neither you nor your successors, heirs, assigns
or legal representatives will have any further rights or interest in the portion
of the Award that relates to that Tranche under this Agreement. D.    DIVIDEND
EQUIVALENTS D.1    GENERALLY      As of the Award Effective Date, you will be
entitled to earn accrued cash Dividend Equivalents on the vested Payout Share
Units (defined in Appendix C) for each Tranche, in an amount equal to the cash
dividends that would have been paid (without interest or reinvestment) between
the Grant Date and the Scheduled Vesting Date

 

-4-



--------------------------------------------------------------------------------

        for that Tranche (or such earlier date in the event of your death or a
Change of Control), as though you were the record holder of such Payout Share
Units, and such Payout Share Units had been issued and outstanding shares on the
Grant Date through the Scheduled Vesting Date for that Tranche (or such earlier
date in the event of your death or a Change of Control). D.2    ACCRUED DIVIDEND
EQUIVALENT PAYMENTS     

(a) Generally. Accrued Dividend Equivalents will vest and be paid out in cash,
less the payment of any applicable withholding taxes pursuant to Section 6 of
Appendix A, if and when the applicable Tranche vests and pays out (at which
point such Dividend Equivalents will terminate). Dividend Equivalents are
subject to the same vesting requirements and payout size adjustments as the
Tranche to which they relate. If the PRSUs to which such Dividend Equivalents
relate are forfeited and cancelled, such related Dividend Equivalents will also
be forfeited and cancelled without payment of any consideration by PNC.

 

(b) Payment Upon a Change of Control. Accrual of Dividend Equivalents will cease
as of the Change of Control. Upon a Change of Control, Dividend Equivalents
accrued (without reinvestment or interest) between the Grant Date and the Change
of Control will vest and be paid out in cash, less the payment of any applicable
withholding taxes pursuant to Section 6 of Appendix A, if and when the
applicable Tranche vests and pays out, as if you were the record holder of the
number of Shares equal to the number of vested Payout Share Units underlying
such Tranche from the Grant Date through the date of the Change of Control.

E.    PAYMENT OF THE AWARD E.1    PAYMENT TIMING      Except as otherwise
provided below, vested Payout Share Units that remain outstanding will be
settled as soon as practicable following (i) the applicable Scheduled Vesting
Date (and no later than March 15th following the year the Award becomes fully
vested), or (ii) your date of death, if your date of death is prior to the
applicable Scheduled Vesting Date (and no later than December 31st of the year
following the year of your death). E.2    FORM OF PAYMENT; AMOUNT     

(a) Payment Generally.

 

Except as provided in subsection (b) below, vested Payout Share Units will be
settled at the time set forth in this Section E.1 by delivery to you of that
number of whole Shares equal to the number of Payout Share Units less the
payment of any applicable withholding taxes pursuant to Section 6 of Appendix A.

 

-5-



--------------------------------------------------------------------------------

       

(b) Payment On or After a Change of Control.

 

Upon vesting on or after a Change of Control, vested Payout Share Units will be
settled at the time set forth in Section E.1 by payment to you of cash in an
amount equal to that number of whole Shares equal to the number of vested Payout
Share Units, multiplied by the then current Fair Market Value of a share of
Common Stock on the date of the Change of Control (subject to any applicable
adjustment pursuant to Section 2 of Appendix A), less the payment of any
applicable withholding taxes pursuant to Section 6 of Appendix A. Related
accrued Dividend Equivalent payments will be paid to you in cash as described in
Section D.2(b).

 

No interest will be paid with respect to any such payments made pursuant to this
Section E.

F.    RESTRICTIVE COVENANTS      Upon your acceptance of this Award, you shall
become subject to the restrictive covenant provisions set forth in Section 1 of
Appendix A. G.    CLAWBACK     

The Award, and any right to receive and retain any Shares (if applicable), cash
or other value pursuant to the Award, is subject to rescission, cancellation or
recoupment, in whole or in part, if and to the extent so provided under the
Corporation’s Incentive Compensation Adjustment and Clawback Policy, as in
effect from time to time with respect to the Award, or any other applicable
clawback, adjustment or similar policy in effect on or established after the
Grant Date and to any clawback or recoupment that may be required by applicable
law or regulation.

 

By accepting this Award, you agree that you are obligated to provide all
assistance necessary to the Corporation to recover or recoup the Shares, cash or
other value pursuant to the Award which are subject to recovery or recoupment
pursuant to applicable law, government regulation, stock exchange listing
requirement or PNC policy. Such assistance shall include completing any
documentation necessary to recover or recoup the Shares, cash or other value
pursuant to the Award from any accounts you maintain with PNC or any pending or
future compensation.

 

A copy of the Incentive Compensation Adjustment and Clawback Policy is included
in the materials distributed to you with this Agreement.

 

-6-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

APPENDIX A

ADDITIONAL PROVISIONS

1. Restrictive Covenants. You and PNC acknowledge and agree that you have
received adequate consideration with respect to enforcement of the provisions of
this Section 1 by virtue of accepting this Award (regardless of whether the
Award or any portion thereof is ultimately settled and paid to you); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent you from earning a living.

(a) Non-Solicitation; No-Hire. You agree to comply with the provisions of this
Section 1(a) during the period of your employment with PNC and the 12-month
period following your Termination Date, regardless of the reason for such
termination of employment, as follows:

i. Non-Solicitation. You will not, directly or indirectly, either for your own
benefit or purpose or for the benefit or purpose of any Person other than PNC,
solicit, call on, do business with, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any Person that you
should reasonably know (A) is a customer of PNC for which PNC provides any
services as of your Termination Date, or (B) was a customer of PNC for which PNC
provided any services at any time during the 12 months preceding your
Termination Date, or (C) was, as of your Termination Date, considering retention
of PNC to provide any services.

ii. No-Hire. You will not, directly or indirectly, either for your own benefit
or purpose or for the benefit or purpose of any Person other than PNC, employ or
offer to employ, call on, or actively interfere with PNC’s relationship with, or
attempt to divert or entice away, any employee of PNC. You also will not assist
any other Person in such activities.

Notwithstanding Section 1(a)(i) and Section 1(a)(ii) above, if your termination
of employment with PNC is an Anticipatory Termination, then commencing
immediately after your Termination Date, the provisions of Section 1(a)(i) and
Section 1(a)(ii) will no longer apply and will be replaced with the following
provision:

 

-- 1 --



--------------------------------------------------------------------------------

“No-Hire. You agree that you will not, for a period of one year after your
Termination Date, employ or offer to employ, solicit, actively interfere with
PNC’s or any PNC affiliate’s relationship with, or attempt to divert or entice
away, any officer of PNC or any affiliate of PNC.”

(b) Confidentiality. During your employment with PNC and thereafter regardless
of the reason for termination of such employment, you will not disclose or use
in any way any confidential business or technical information or trade secret
acquired in the course of such employment, all of which is the exclusive and
valuable property of PNC whether or not conceived of or prepared by you, other
than (i) information generally known in PNC’s industry or acquired from public
sources, (ii) as required in the course of employment by PNC, (iii) as required
by any court, supervisory authority, administrative agency or applicable law, or
(iv) with the prior written consent of PNC. Nothing in this Agreement, including
this Section 1(b), is intended to limit you from reporting possible violations
of law or regulation to any governmental entity or any self-regulatory
organization or making other disclosures that are protected under the
whistleblower provisions of federal, state or local law or regulation. You
further understand and agree that you are not required to contact or receive
consent from PNC before engaging in such communications with any such
authorities.

(c) Ownership of Inventions. You will promptly and fully disclose to PNC any and
all inventions, discoveries, improvements, ideas or other works of inventorship
or authorship, whether or not patentable, that have been or will be conceived
and/or reduced to practice by you during the term of your employment with PNC,
whether alone or with others, and that are (i) related directly or indirectly to
the business or activities of PNC or (ii) developed with the use of any time,
material, facilities or other resources of PNC (“Developments”). You agree to
assign and hereby do assign to PNC or its designee all of your right, title and
interest, including copyrights and patent rights, in and to all Developments.
You will perform all actions and execute all instruments that PNC or any
subsidiary will deem necessary to protect or record PNC’s or its designee’s
interests in the Developments. The obligations of this Section 1(c) will be
performed by you without further compensation and will continue beyond your
Termination Date.

(d) Enforcement Provisions. You understand and agree to the following provisions
regarding enforcement of Section 1 of this Agreement:

i. Equitable Remedies. A breach of the provisions of Sections 1(a) – 1(c) will
cause PNC irreparable harm, and PNC will therefore be entitled to seek issuance
of immediate, as well as permanent, injunctive relief restraining you, and each
and every person and entity acting in concert or participating with you, from
initiation and/or continuation of such breach.

ii. Tolling Period. If it becomes necessary or desirable for PNC to seek
compliance with the provisions of Section 1(a) by legal proceedings, the period
during which you will comply with said provisions will extend for a period of 12
months from the date PNC institutes legal proceedings for injunctive or other
relief.

 

-- 2 --



--------------------------------------------------------------------------------

iii. Reform. If any of Sections 1(a) – 1(c) are determined by a court of
competent jurisdiction to be unenforceable because unreasonable either as to
length of time or area to which the restriction applies, it is the intent of
both parties that the court reduce and reform the restriction so as to apply the
greatest limitations considered enforceable by the court.

iv. Waiver of Jury Trial. Each of you and PNC hereby waives any right to trial
by jury with regard to any suit, action or proceeding under or in connection
with any of Sections 1(a) – 1(c).

v. Application of Defend Trade Secrets Act. Regardless of any other provision in
this Agreement, you may be entitled to immunity and protection from retaliation
under the Defend Trade Secrets Act of 2016 for disclosing trade secrets under
certain limited circumstances, as set forth in PNC’s Defend Trade Secrets Act
policy. The policy is available for viewing on PNC’s intranet under the “PNC
Ethics” page.

2. Capital Adjustments upon a Change of Control. Upon the occurrence of a Change
of Control, (a) the number, class and kind of PRSUs then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of Common Stock generally, (b) the value per share unit of
any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a holder of Common Stock in
connection with such Corporate Transaction or Transactions if applicable, and
(c) with respect to stock-payable PRSUs only, if the effect of the Corporate
Transaction or Transactions on a holder of Common Stock is to convert that
shareholder’s holdings into consideration that does not consist solely (other
than as to a minimal amount) of shares of Common Stock, then the entire value of
any payment to be made to you will be made solely in cash at the applicable time
specified in this Agreement.

3. Fractional Shares. No fractional Shares will be delivered to you. If the
outstanding vested PRSUs being settled in Shares include a fractional interest,
such fractional interest will be eliminated by rounding down to the nearest
whole share unit.

4. No Rights as a Shareholder. You will have no rights as a shareholder of the
Corporation by virtue of this Award unless and until Shares are issued and
delivered in settlement of the Award pursuant to and in accordance with this
Agreement.

5. Transfer Restrictions.

(a) The Award may not be sold, assigned, transferred, exchanged, pledged, or
otherwise alienated or hypothecated.

(b) If you are deceased at the time any outstanding vested PRSUs are settled and
paid out in accordance with the terms of this Agreement, such delivery of
Shares, cash payment or other payment (as applicable) shall be made to the
executor or administrator of your estate or to your other legal representative
or, as permitted under

 

-- 3 --



--------------------------------------------------------------------------------

the election procedures of the Plan’s third-party administrator, to your
designated beneficiary, in each case, as determined in good faith by the
Corporation. Any delivery of Shares, cash payment or other payment made in good
faith by the Corporation to your executor, other legal representative or
permissible designated beneficiary, or retained by the Corporation for taxes
pursuant to Section 6 of this Appendix A, shall extinguish all right to payment
hereunder.

6. Withholding Taxes.

(a) You shall be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes), penalties and interest that you incur in
connection hereunder. The Corporation will, at the time any withholding tax
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by PNC in connection
therewith from amounts then payable hereunder to you.

(b) If any such withholding is required prior to the time amounts are payable to
you hereunder or if such amounts are not sufficient to satisfy such obligation
in full, the withholding will be taken from other compensation then payable to
you or as otherwise determined by PNC.

(c) The Corporation will withhold cash from any amounts then payable to you
hereunder that are settled in cash. Unless the Committee or PNC Designated
Person determines otherwise, with respect to stock-payable PRSUs only, the
Corporation will retain whole Shares from any amounts then payable to you
hereunder (or pursuant to any other PRSUs previously awarded to you under the
Plan) in the form of Shares. For purposes of this Section 6(c), Shares retained
to satisfy applicable withholding tax requirements will be valued at their Fair
Market Value on the date the tax withholding obligation arises (as such date is
determined by the Corporation).

7. Employment. Neither the granting of the Award nor any payment with respect to
such Award authorized hereunder nor any term or provision of this Agreement
shall constitute or be evidence of any understanding, expressed or implied, on
the part of PNC to employ you for any period or in any way alter your status as
an employee at will.

8. Miscellaneous.

(a) Subject to the Plan and Interpretations. In all respects the Award and this
Agreement are subject to the terms and conditions of the Plan, which has been
made available to you and is incorporated herein by reference. The terms of the
Plan will not be considered an enlargement of any benefits under this Agreement.
If the Plan and this Agreement conflict, the provisions of the Plan will govern.
Interpretations of the Plan and this Agreement by the Committee are binding on
you and PNC.

(b) Governing Law and Jurisdiction. This Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
this

 

-- 4 --



--------------------------------------------------------------------------------

Agreement or claim of breach hereof will be brought exclusively in the Federal
court for the Western District of Pennsylvania or in the Court of Common Pleas
of Allegheny County, Pennsylvania. By execution of this Agreement, you and PNC
hereby consent to the exclusive jurisdiction of such courts, and waive any right
to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with this Agreement.

(c) Headings; Entire Agreement. Headings used in this Agreement are provided for
reference and convenience only, are not considered part of this Agreement, and
will not be employed in the construction of this Agreement. This Agreement,
including any appendices or exhibits attached hereto, constitutes the entire
agreement between you and PNC with respect to the subject matters addressed
herein, and supersedes all other discussions, negotiations, correspondence,
representations, understandings and agreements between the parties concerning
the subject matters hereof.

(d) Modification. Modifications or adjustments to the terms of this Agreement
may be made by the Corporation as permitted in accordance with the Plan or as
provided for in this Agreement. No other modification of the terms of this
Agreement will be effective unless embodied in a separate, subsequent writing
signed by you and by an authorized representative of the Corporation.

(e) No Waiver. Failure of PNC to demand strict compliance with any of the terms,
covenants or conditions of this Agreement will not be deemed a waiver of such
term, covenant or condition, nor will any waiver or relinquishment of any such
term, covenant or condition on any occasion or on multiple occasions be deemed a
waiver or relinquishment of such term, covenant or condition.

(f) Severability. The restrictions and obligations imposed by this Agreement are
separate and severable, and it is the intent of both parties that if any
restriction or obligation imposed by any of these provisions is deemed by a
court of competent jurisdiction to be void for any reason whatsoever, the
remaining provisions, restrictions and obligations will remain valid and binding
upon you.

(g) Applicable Laws. Notwithstanding anything in this Agreement, PNC will not be
required to comply with any term, covenant or condition of this Agreement if and
to the extent prohibited by law, including but not limited to Federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC.

(h) Compliance with Section 409A of the Internal Revenue Code. It is the
intention of the parties that the Award and this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code to the extent, if any,
that such provisions are applicable. This Agreement will be administered in a
manner consistent with this intent, including as set forth in Section 20 of the
Plan. If the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury

 

-- 5 --



--------------------------------------------------------------------------------

Regulations), your right to the series of installment payments will be treated
as a right to a series of separate payments and not as a right to a single
payment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-- 6 --



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

APPENDIX B

DEFINITIONS

Certain Definitions. Except as otherwise provided, the following definitions
apply for purposes of this Agreement.

“Anticipatory Termination” means a termination of employment where PNC
terminates your employment with PNC (other than for Misconduct or Disability)
prior to the date on which a Change of Control occurs, and you reasonably
demonstrated that such termination of employment (i) was at the request of a
third party that has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control.

“Award Effective Date” has the meaning set forth in Section A of this Agreement.

“Change of Control” means:

(a) Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (x) the
then-outstanding shares of Common Stock (the “Outstanding PNC Common Stock”) or
(y) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”). The following acquisitions will not
constitute a Change of Control for purposes of this definition: (1) any
acquisition directly from the Corporation, (2) any acquisition by the
Corporation, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any company controlled by,
controlling or under common control with the Corporation (an “Affiliated
Company”), (4) any acquisition pursuant to an Excluded Combination (as defined
below) or (5) an acquisition of beneficial ownership representing between 20%
and 40%, inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC
Common Stock if the Incumbent Board (as defined below) as of immediately prior
to any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied). For purposes
of this definition, any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the shareholders of the
Corporation, was approved by a vote of at least two-thirds of the directors then
comprising the Incumbent Board will be considered as though such individual was
a member of the Incumbent Board, but

 

-i-



--------------------------------------------------------------------------------

excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”). A transaction otherwise meeting the definition of Business
Combination will not be treated as a Change of Control if following completion
of the transaction all or substantially all of the beneficial owners of the
Outstanding PNC Common Stock and the Outstanding PNC Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of Common Stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding PNC Common Stock and the Outstanding PNC
Voting Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or

(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

“Competitive Activity” means any participation in, employment by, ownership of
any equity interest exceeding one percent in, or promotion or organization of,
any Person other than PNC (1) engaged in business activities similar to some or
all of the business activities of PNC during your employment or (2) engaged in
business activities that you know PNC intends to enter within the next 12 months
(or, if after your Termination Date, within the first 12 months after your
Termination Date), in either case whether you are acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein. For purposes of Competitive Activity as defined herein (and as such
similar term is defined in any equity-based award agreement held by you), the
term “subsidiary” will not include any company in which PNC holds an interest
pursuant to its merchant banking authority.

“Detrimental Conduct” means:

(a) You have engaged in, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the Restricted Territory at any time during the period of your employment
with PNC and the 12-month period following your Termination Date;

 

-ii-



--------------------------------------------------------------------------------

(b) any act of fraud, misappropriation, or embezzlement by you against PNC or
one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) you are convicted (including a plea of guilty or of nolo contendere) of, or
you enter into a pre-trial disposition with respect to, the commission of a
felony that relates to or arises out of your employment or other service
relationship with PNC.

You will be deemed to have engaged in Detrimental Conduct for purposes of this
Agreement only if and when the Committee or other PNC Designated Person
determines that you have engaged in conduct described in clause (a) or clause
(b) above or that an event described in clause (c) above has occurred with
respect to you. Detrimental Conduct will not apply to conduct by or activities
of successors to the Award by will or the laws of descent and distribution in
the event of your death.

No determination that you have engaged in Detrimental Conduct may be made (x) on
or after your Termination Date if your termination of employment was an
Anticipatory Termination or (y) between the time PNC enters into an agreement
providing for a Change of Control and the time such agreement either terminates
or results in a Change of Control.

“Good Reason” means the definition of Good Reason contained in the Change of
Control Employment Agreement between you and PNC or any substitute employment
agreement entered into between you and PNC then in effect or, if none, the
occurrence of any of the following events without your consent:

(a) the assignment to of any duties to you inconsistent in any material respect
with your position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;

(b) any material reduction in your rate of base salary or the amount of your
annual bonus opportunity (or, if less, the bonus opportunity established for the
PNC’s similarly situated employees for any year), or a material reduction in the
level of any other employee benefits for which you are eligible receive below
those offered to the PNC’s similarly situated employees;

(c) PNC’s requiring you to be based at any office or location outside of a fifty
(50)-mile radius from the office where you were employed on the Grant Date;

(d) any action or inaction that constitutes a material breach by the PNC of any
agreement entered into between you and PNC; or

(e) the failure by PNC to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business

 

-iii-



--------------------------------------------------------------------------------

and/or assets of PNC to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that PNC would be required to perform it
if no such succession had taken place.

Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) you first notify PNC in writing
describing in reasonable detail the condition which constitutes Good Reason
within 90 days of its initial occurrence, (ii) PNC fails to cure such condition
within 30 days after receipt of such written notice, and (iii) you terminate
employment within two years of its initial occurrence.

Your mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect your ability to
terminate employment for Good Reason, and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to severance payments benefits provided hereunder upon a termination of
employment for Good Reason.

“Misconduct” means, as it relates to an Anticipatory Termination or following a
Change of Control, (a) your willful and continued failure to substantially
perform your duties with PNC (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
you have not substantially performed your duties; or (b) your willful engagement
in illegal conduct or gross misconduct that is materially and demonstrably
injurious to PNC or any of its subsidiaries. For purposes of clauses (a) and
(b), no act or failure to act, on your part, shall be considered willful unless
it is done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was in the best interests of PNC. Any act,
or failure to act, based upon the instructions or prior approval of the Board,
the CEO or your superior or based upon the advice of counsel for PNC, will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of PNC.

Your cessation of employment will be deemed to be a termination of your
employment with PNC for Misconduct only if and when there shall have been
delivered to you, as part of the notice of your termination, a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board, at a Board meeting called and held for the
purpose of considering such termination, finding on the basis of clear and
convincing evidence that, in the good faith opinion of the Board, you are guilty
of conduct described in clause (a) or clause (b) above and, in either case,
specifying the particulars thereof in detail. Such resolution shall be adopted
only after (i) reasonable notice of such Board meeting is provided to you,
together with written notice that PNC believes that you are guilty of conduct
described in clause (a) or clause (b) above and, in either case, specifying the
particulars thereof in detail, and (ii) you are given an opportunity, together
with counsel, to be heard before the Board.

 

-iv-



--------------------------------------------------------------------------------

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.

“PNC Designated Person” means (a) the Committee or its delegate if you are (or
were when you ceased to be an employee of PNC) either a member of the Corporate
Executive Group (or equivalent successor classification) or subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to PNC
securities (or both); or (b) the Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as PNC Designated Person for purposes of this
Agreement.

“Qualifying Termination” has the meaning set forth in Section B of this
Agreement.

“Restricted Territory” means (a) if you are employed by (or, if you are not an
employee, providing the majority of your services to) PNC in the United States
or Canada as of the Termination Date, the United States and Canada, (b) if you
are employed by (or, if you are not an employee, providing the majority of your
services to) PNC in the United Kingdom as of the Termination Date, the United
Kingdom or (c) if you are employed by (or, if you are not an employee, providing
the majority of your services to) PNC in Germany as of the Termination Date,
Germany or the United Kingdom.

“Retirement” means your termination of employment with PNC at any time for any
reason (other than termination of employment by reason of your death, by PNC for
Cause or by reason of termination of employment in connection with a divestiture
of assets or a divestiture of one or more subsidiaries of PNC if the Committee
or the CEO or his or her designee so determines prior to such divestiture) on or
after the first date on which you have both attained at least age 55 and
completed five years of service, where a year of service is determined in the
same manner as the determination of a year of vesting service calculated under
the provisions of The PNC Financial Services Group, Inc. Pension Plan.

“Termination Date” means the last day of your employment with PNC. If you are
employed by a Subsidiary that ceases to be a Subsidiary or ceases to be a
consolidated subsidiary of the Corporation under U.S. generally accepted
accounting principles and you do not continue to be employed by or otherwise
have a Service Relationship with PNC, then for purposes of this Agreement, your
employment with PNC terminates effective at the time this occurs.

 

-v-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

APPENDIX C

PERFORMANCE-BASED VESTING CONDITIONS

The following table sets forth the performance-based vesting conditions of the
Award:

 

1.   Generally   

The Award is divided into four Tranches, with the first Tranche relating to the
2017 performance year, the second Tranche relating to the 2018 performance year,
and so on. “PNC” for purposes of this Appendix C as it refers to
performance-based vesting conditions means the Corporation and its consolidated
subsidiaries for financial reporting purposes.

 

Performance-based vesting and calculation of related payout for each outstanding
Tranche is adjusted based on three separate annual performance metrics,
described below:

 

•     Each Tranche of the Award will be subject to an annual corporate
performance factor that relates to corporate total shareholder return (TSR) for
that year.

 

•     Each Tranche of the Award will be subject to an annual Tier 1 risk-based
performance factor based on whether, as of the year-end immediately preceding
the applicable vesting date for that tranche, PNC has met or exceeded the Tier 1
risk-based capital ratio established by PNC’s primary Federal bank holding
company regulator for well-capitalized institutions (as then in effect and
applicable to PNC).

 

•     Each Tranche of the Award will be subject to a second annual risk review
performance factor relating to PNC’s return on economic capital (ROEC), as
defined in paragraph 4 below, relative to the applicable Committee-specified
risk performance hurdle for that year for purposes of comparison.

 

-1-



--------------------------------------------------------------------------------

     All performance metrics, including any adjustments, will be determined on
the basis of PNC’s internal financial information as of the date immediately
prior to the date the Committee certifies the performance metrics and only where
such amounts can be reasonably determined. 2.  

Corporate

Performance

Factor

  

The “Annual Corporate Performance Factor” means 100.00%, plus or minus PNC’s
one-year total shareholder return (TSR) for the year to which the Tranche
relates. For this Award, TSR is the total shareholder return (i.e., price change
plus reinvestment of dividends) on a share of PNC Common Stock for the
applicable calendar year, assuming an investment on the first day of the year is
held through the last day of the applicable year based on the closing price on
the last trading day of the preceding year and on the last trading day of the
applicable year, respectively.

 

PNC will present information to the Committee with respect to PNC’s level of TSR
Performance for a given performance year following the end of that calendar
year. The process of certification of the level of PNC’s TSR Performance with
respect to a given performance year will generally occur in late January or
early February after the applicable year end date.

 

Calculation. Except as set forth in paragraph 6 below, the Annual Corporate
Performance Factor for a Tranche will be 100.00% plus or minus (as applicable)
the positive or negative TSR performance of PNC for the year that relates to
that Tranche, up to a maximum of 25 percentage points in either direction (i.e.,
it will range between 75.00% and 125.00% of the number of outstanding PRSUs in a
Tranche). The Annual Corporate Performance Factor will be calculated to two
places to the right of the decimal, rounded to the nearest .01.

3.  

1st Risk

Performance

Factor

   The “Annual Tier 1 Risk-Based Performance Factor” for a Tranche means either
(x) 100.00% if, as of the applicable performance measurement date for that
Tranche, PNC has met or exceeded the required Tier 1 risk-based capital ratio
established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC, or (y)
0.00%, if PNC has not met or exceeded such required ratio.

 

-2-



--------------------------------------------------------------------------------

    

Determination of Risk Performance Metric. As soon as practicable after the
applicable performance measurement date, PNC will present information to the
Committee with respect to (1) the minimum specified Tier 1 risk-based capital
ratio PNC is required to achieve in order to meet the required Tier 1 risk-based
capital ratio established by PNC’s primary Federal bank holding company
regulator for well-capitalized institutions as then in effect and applicable to
PNC and (2) the applicable Tier 1 risk-based capital ratio achieved by PNC with
respect to the Tranche based on PNC’s publicly reported financial results for
the period ending on the applicable year-end date (or other performance
measurement date). Except as otherwise provided in paragraph 6 below in the
event of your death or a Change of Control, this will generally be the public
release of earnings results for PNC’s fourth quarter that occurs after the
year-end measurement date, so that the Committee will be able to make its
determination in late January or early February following the applicable
performance year-end.

 

The Annual Tier 1 Risk-Based Performance Factor applies separately to each
Tranche, and if this performance condition is not met, that Tranche is forfeited
as set forth in Section C.3.

4.  

2nd Risk

Performance

Factor

  

The ROEC-related risk metric serves as a trigger to determine whether or not a
risk performance review and potential downward adjustment by the Committee is
required. Independent from the ROEC-related risk metric, the Committee also has
the discretion to conduct a risk performance review. Any determination to
conduct a risk performance review will be made shortly after the close of the
applicable year, but no later than the 45th day following the close of such
year.

 

The “ROEC hurdle” for a given risk performance year is the risk performance
hurdle specified by the Committee (no later than March 30th of that performance
year) for purposes of comparison of ROEC to such hurdle. The hurdle is related
to PNC’s cost of capital, and is set at a level at which the Committee believes
ROEC performance below that level for the year could be an indication of a
possibly inappropriate level of risk and therefore warrant a risk performance
review by the Committee.

 

-3-



--------------------------------------------------------------------------------

    

If a review is triggered based on PNC’s ROEC relative to the applicable ROEC
hurdle for a given performance year, or if the Committee requires a review in
its discretion, the Committee determines a risk review performance factor with
respect to each Tranche (the “Annual Risk Review Performance Factor”), as
follows:

 

•       As soon as practicable, the Committee will conduct a review to determine
if a downward-adjustment for risk performance is appropriate and, if so, the
size of that adjustment.

 

•       Using a sliding scale and other principles as guidelines, together with
Committee discretion, the Committee determines the Annual Risk Review
Performance Factor.

 

•       The Annual Risk Review Performance Factor for a given year and Tranche
may range from 0.00% to 100.00% (where a factor less than 100.00% reflects a
downward adjustment of the payout size of the Tranche).

 

If no review is conducted with respect to that year or if the Committee
determines not to apply a downward adjustment for risk performance to a Tranche,
the Annual Risk Review Performance Factor for that year will be 100.00%.

 

“ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth, and where “earnings” and “economic capital” have the
following meanings:

 

“Earnings” will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth below:

 

•    items resulting from a change in tax law;

 

•    discontinued operations (as such term is used under GAAP);

 

-4-



--------------------------------------------------------------------------------

    

•     acquisition costs and merger integration costs;

 

•     any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

•     acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

•     the net impact on PNC of significant gains or losses related to BlackRock
transactions.

 

Unless otherwise determined by the Committee, “economic capital” means total
economic capital for PNC on a consolidated basis as that term is used by PNC for
its internal measurement purposes, and average economic capital for the
applicable calendar year will mean such average economic capital as calculated
by PNC for internal purposes.

 

For the 2017 performance year, the Committee-approved ROEC hurdle level is
related to PNC’s cost of capital and is set at 7.97%.

5.  

Prospective

Adjustments;

Committee Determinations

   The Committee may make prospective adjustments to the Award to the extent
such adjustments would not cause the loss of a deduction under Code Section
162(m). All determinations made by the Committee or otherwise by PNC hereunder
shall be made in its sole discretion and shall be final, binding and conclusive
for all purposes on all parties. 6.   Determination of Performance Factors Upon
Death or a Change of Control   Death    Notwithstanding anything to the contrary
in this Agreement, if your employment with PNC ceases by reason of your death,
or if you die after a termination of employment with PNC due to Disability or
Retirement or by reason of an Anticipatory Termination, in any case, prior to a
Change of Control or any Scheduled Vesting Date(s), then all performance-based
vesting requirements

 

-5-



--------------------------------------------------------------------------------

    

will be met with respect to the outstanding unvested portion of your Award, and
such portion will payable based on 100% performance for the Annual Corporate
Performance Factor, the Annual Tier 1 Risk-Based Performance Factor and the
Annual Risk Review Performance Factor (unless the date of death occurs after a
calendar year but prior to performance-adjustment by the Committee for a given
Tranche, in which case such Tranche will vest based on actual performance as
determined by the Committee).

 

For the avoidance of doubt, in the event of your death following a Change of
Control, the Annual Corporate and Risk Performance Factors for any then
outstanding Tranche will be determined as provided in the “Change of Control”
paragraph below.

  Change of Control   

Notwithstanding anything to the contrary in this Agreement and subject to your
satisfaction of the service-based vesting requirements, any outstanding Tranches
for which no performance factors have been determined at the time of a Change of
Control will be performance-adjusted, as follows:

 

•     For the Annual Corporate Performance Factor, based on 100% performance for
each Tranche.

 

•     For the Annual Tier 1 Risk-Based Performance Factor, by determining the
Annual Tier 1 Risk-Based Performance Factor using the quarter-end date
immediately preceding the Change of Control (or if the Change of Control falls
on a quarter-end date, and such information is available and applicable for such
date, the date of the Change of Control) as the applicable “performance
measurement date” for each outstanding Tranche.

 

•     For the Annual Risk Review Performance Factor, based on the last Annual
Risk Review Performance Factor applicable prior to the Change of Control (or, if
none, then 100.00%) for each Tranche.

 

For the avoidance of doubt:

 

•     If the Annual Tier 1 Risk-Based Performance Factor was not met as of the
applicable quarter-end performance measurement date, or if the Annual Risk
Review Performance Factor was 0.00%, the Award will be forfeited by you as of
the Change of Control.

 

-6-



--------------------------------------------------------------------------------

    

•     Tranches that remain outstanding will be paid out, without further
Dividend Equivalents or any interest, on the Scheduled Vesting Dates (or
earlier, in the event of your death) upon your satisfaction of the service-based
vesting requirements.

 

•     If a Change of Control occurs after your death, and the date of death
occurs after a calendar year but prior to performance-adjustment by the
Committee for a given Tranche, such Tranche will vest based on actual
performance as determined by the Committee if such Committee determination was
made as of the date immediately preceding the date of the Change of Control. If
no Committee determination was made as of the date immediately preceding the
Change of Control, then the Annual Corporate Performance Factor, the Annual Tier
1 Risk-Based Performance Factor and the Annual Risk Review Performance Factor
for such Tranche will be determined as set forth in this “Change of Control”
subparagraph.

7.

 

Determination of

Payout Share Units

  

“Payout Share Units” means the performance-adjusted number of PRSUs in a Tranche
that are eligible to vest. With respect to each Tranche, the calculation of
Payout Share Units is determined as follows (with all percentages rounded to the
nearest .01):

 

•     The Annual Corporate Performance Factor is first determined for the
performance year related to that Tranche (ranging from 0.00% to 125.00%).

 

•     The Annual Tier 1 Risk-Based Performance Factor for that same Tranche
(either 0.00% or 100%) is then applied to the Annual Corporate Performance
Factor.

 

•     If the Annual Tier 1 Risk-Based Performance Factor is 0.00%, the award is
forfeited and cancelled as set forth in Section C.3.

 

•     If the Annual Tier 1 Risk-Based Performance Factor is 100.00%, then the
Annual Risk Review Performance Factor will be applied to the Tranche.

 

•     The Annual Risk Review Performance Factor for that same Tranche (ranging
from 0.00% to 100.00%) is then applied to the Annual Corporate

 

-7-



--------------------------------------------------------------------------------

    

Performance Factor to generate the overall “Annual Performance Factor” for the
Tranche (ranging from 0.00% to 125.00%).

 

•     The number of Payout Share Units for that Tranche is calculated by
applying the Annual Performance Factor as a percentage of the initial
outstanding PRSUs in a Tranche, rounded down to the nearest whole unit.

 

-8-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf as of the Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: ATTEST: By:

 

ACCEPTED AND AGREED TO by GRANTEE

 

Grantee